Examiner-Initiated Interview Summary
Rejections Under 35 USC § 112(a):
	The examiner disagreed that the specification supports “forming a plurality of processing holes penetrating the semiconductor substrate at a predetermined position on the upper and lower surfaces of the semiconductor substrate, wherein each of the plurality of processing holes penetrates the semiconductor substrate from the upper surface to the lower surface”.
 Specifically, figure 11 shows a plurality of “etch holes" penetrating the semiconductor substrate…on the upper and lower surfaces of the semiconductor substrate and figure 12 shows each of the plurality of etch holes penetrates the semiconductor substrate from the upper surface to the lower surface. However, figure 11 is a step in preparation for figure 12 (see paragraphs [0057]-[0058] which discuss the method steps of figures 11 and 12 via the method illustrated in figure 6). That is, there is no disclosure of processing holes penetrating the semiconductor substrate on the top and bottom surface and penetrating from upper to lower surfaces. Rather, as pointed out in the remarks an etch hole is formed by plasma dry etching on the top and bottom surface of the semiconductor substrate at regular intervals (fig. 11), then deep reactive ion etching is performed on the etch holes to penetrate through the semiconductor substrate (fig. 12). Claims 1 and 2 as now written suggest that the etch holes both penetrate the semiconductor substrate on the upper and lower surface (fig. 11, 1110) and penetrate from the upper surface to the lower surface (fig. 12). However, the disclosure only supports the forming processing holes penetrating upper and lower 
Moreover, the language is read in light of the specification.  Specifically, paragraph [0057] recites “etch hole 1110…is patterned…on the top surface and the bottom surface”, paragraph [0058] teaches “the sidewalls of the etch hole is removed… and thereafter the DRIE process is performed on the corresponding area to penetrate through the semiconductor substrate”. That is, the specification clearly does not support process holes on and through the semiconductor substrate.  Rather the specification teaches:
1) etch holes on the top surface and the bottom surface ([0057] and figure 11)
2) etching the etch hole to penetrate through the semiconductor substrate ([0058] and figure 12).
This clearly shows that the process holes claimed are not supported to be both on a surface and penetrate through the surface of the semiconductor substrate.
The examiner made suggestions covered in the “Next steps” section below.
No agreement was reached.

The examiner stated, that the claims would also be indefinite because it is unclear how processing holes can both penetrate on upper and lower surfaces of the semiconductor surface and penetrate from the upper to the lower surface (i.e. an embodiment combining figures 11 and 12).  Indeed, if a hole penetrates on a surface it cannot also penetrate from the upper to lower surface.  If it were to penetrate from the upper to lower surface then it would not penetrate on the surface, the distinction is on a surface as compared to holes penetrating from an upper surface to a lower surface in figure 12.


35 USC § 102 (a)(1): 

As the rejection stands, although Schwindt teaches the opening 72 passes through three of the silicon substrates 60 such that turning mirror 74 can be located in the completed device (col. 9, lines 12-14).  Schwindt shows the completed device in figure 1, where mirror 74 receives laser light from source 42 reflected from turning mirror 154.  In order for 74 to receive laser light, the hole must inherently pass through all four layers, otherwise the laser light would be blocked by the last silicon layer 60.  Thus hole 72 does pass through all four layers 60.  Moreover, since the additional opening is formed on the opposite side of the trap from the opening 72 to form a light trap (col.  9, lines 16-19), it is interpreted that the other hole would also be formed symmetrically to the opening 72 through all four layers in order to trap all the light passing through the ion trap. Indeed, col. 9, lines 25-27 teach etching completely through the silicon substrate, thus from upper to lower surface of layers 60.
Moreover, even if the hole 72 did not pass through all four layers, the claim semiconductor substrate could be interpreted to be just the two center layers 60.  Thus, the claim limitation is met because 72 passes through three of the four layers. 
Additionally, with respect to the remark’s second point that opening 70 is only formed through two of the four silicon substrate layers, the examiner agreed that such a disclosure is present at col. 9, lines 8-10, however as claimed the hole 70 penetrates 
No agreement was reached.

Next steps:

The examiner suggested amending the claim to require:
 	“forming a plurality of etch holes penetrating the semiconductor substrate at a predetermined position on the upper and lower surfaces of the semiconductor substrate;
forming a plurality of processing holes by etching the plurality of etch holes such that each of the plurality of processing holes penetrate the semiconductor substrate from the upper surface to the lower surface…”
The amendment suggested above or one that clarifies the distinct steps of figures 11 and 12 would be sufficient to overcome the rejections under 35 USC § 112.  Moreover, Swchindt teaches that the holes 72 and additional hole are formed through the Si substrate by the Bosch process (col. 9, lines 25-28).  Thus, Schwindt does not suggest the step of forming etch holes on the top and bottom surfaces and forming processing holes by etching the plurality of etch holes such that each of the plurality of processing holes penetrate the semiconductor substrate from the upper surface to the lower surface.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.